Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Hader on 12/14/2021.

The application has been amended as follows: 
In Claim 15, line 1, delete “A computer program product in a computer-readable medium” and insert --A computer program product in a non-transitory computer-readable medium--.  
In Claim 16, line 1, delete “The computer program product in a computer-readable medium” and insert -- The computer program product in a non-transitory computer-readable medium--.  
In Claim 16, line 3, delete “claim 21” and insert --claim 15--.
In Claim 17, line 1, delete “The computer program product in a computer-readable medium” and insert -- The computer program product in a non-transitory computer-readable medium--.  

In Claim 18, line 1, delete “The computer program product in a computer-readable medium” and insert -- The computer program product in a non-transitory computer-readable medium--.  
In Claim 18, line 3, delete “claim 21” and insert --claim 15--.
In Claim 19, line 1, delete “The computer program product in a computer-readable medium” and insert -- The computer program product in a non-transitory computer-readable medium--.  
In Claim 19, line 3, delete “claim 21” and insert --claim 15--.
In Claim 20, line 1, delete “The computer program product in a computer-readable medium” and insert -- The computer program product in a non-transitory computer-readable medium--.  
In Claim 20, line 3, delete “claim 21” and insert --claim 15--.
Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and 21 of the current application teach similar subject matter as the prior art of Allen et al. (US 2018/0089383), Venkataraman et al. (US 2018/0032514), Bagchi et al. (US 2018/0025127), and Bufe et al. (US 2016/0171119).  However the prior art fails to teach “inferring a therapeutic intent of the user from the internal medical concepts and the medical data entities; generating a therapeutic paradigm logical framework for interpreting of the medical question, wherein the therapeutic paradigm logical framework comprises a catalog of medical logical progression paths from the medical question to respective therapeutic answers, each of the medical logical progression paths comprises one or more medical logical linkages from the medical question to a therapeutic path-specific answer, and the medical logical linkages comprise the internal medical concepts and external therapeutic paradigm concepts derived from a store of medical subject matter ontology data;  selecting a likely medical information path from among the medical logical progression paths to a likely path-dependent medical information answer based upon the therapeutic intent of the user” as recited in claim 1, “inferring an intent of the user from the internal concepts and the entities, generating a logical framework for interpreting of the question, wherein the logical framework comprises a catalog of paths from the question to respective answers, each of the paths comprises one or more linkages from the question to a path-specific answer, and the linkages comprise the internal concepts and external concepts derived from the store of subject matter ontology data, selecting a likely path from among the paths to a likely path-dependent answer based upon the intent” as recited in claims 1, 15, and 21.
Claims 2-7, 8-14, 16-20, and 22-27 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2020 and 12/01/2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Carbonell et al. (US 2018/0336317) discloses systems and tools for sharing medical costs between prospective patients seeking treatment, and existing patients of a medical network.
Katouzian et al. (US 2019/0392547) discloses mechanisms to implement an automated medical image processing pipeline selection (MIPPS) system.
Allen et al. (US 10,431,337) discloses evaluating attribute values to determine treatment eligibility.
Allen et al. (US 10,431,338) discloses evaluating attribute values to determine treatment eligibility.
Scheffer et al. (US 10,541,053) discloses natural lingual processing for review of clinical documentation and other medical records, and for clinical documentation improvement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672